FILE COPY




                                   No. 07-14-00377-CR


Humberto Clemente Gutierrez                  §     From the 47th District Court of
 Appellant                                           Potter County
                                             §
v.                                                 October 28, 2014
                                             §
The State of Texas                                 Opinion Per Curiam
 Appellee                                    §



                                   J U D G M E N T

       Pursuant to the opinion of the Court dated October 28, 2014, it is ordered,

adjudged and decreed that this appeal be dismissed for want of jurisdiction.

       It is further ordered that appellant pay all costs in this behalf expended for which

let execution issue.

       It is further ordered that this decision be certified below for observance.

                                           oOo